                  Case 19-11915-BLS       Doc 281     Filed 12/12/19    Page 1 of 5



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

RAIT FUNDING, LLC,                                 Case No. 19-11915 (BLS)
a Delaware limited liability company, et al.,1     (Jointly Administered)

                   Debtors.


            NOTICE OF SECOND AMENDED2 AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON DECEMBER 13, 2019 AT 9:30 A.M. (ET)

  I.        RESOLVED AND/OR CONTINUED MATTERS:

            1. Debtors’ Motion for Entry of an Order Waiving the Bankruptcy Rule 2015.3
               Reporting Requirements for Cause [Docket No. 85; filed 9/27/19]

                Response Deadline:      October 11, 2019 at 4:00 p.m. (ET); Extended to
                                        November 13, 2019 at 4:00 p.m. (ET) for the Office of the
                                        United States Trustee and the Official Committee of
                                        Unsecured Creditors; Extended to December 3, 2019 at
                                        4:00 p.m. (ET) for the Office of the United States Trustee
                                        and the Official Committee of Unsecured Creditors

                Responses Received:

               A. Informal Response from the Official Committee of Unsecured Creditors

               B. United States Trustee’s Objection to the Debtors’ Motion for Entry of an Order
                  Waiving the Bankruptcy Rule 2015.3 Reporting Requirements for Cause (D.I. 85)
                  [Docket No. 228; filed 11/27/19]

                Related Documents       None


       1
       The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
federal tax identification number, are as follows: RAIT Funding, LLC, a Delaware limited
liability company (9983); RAIT Financial Trust, a Maryland real estate investment trust (9819);
RAIT General, Inc., a Maryland corporation (9987); RAIT Limited, Inc., a Maryland corporation
(9773); Taberna Realty Finance Trust, a Maryland real estate investment trust (3577); RAIT JV
TRS, LLC, a Delaware limited liability company (3190); and RAIT JV TRS Sub, LLC, a
Delaware limited liability company (4870). The mailing address for all Debtors is Two Logan
Square, 100 N. 18th Street, 23rd Floor, Philadelphia, Pennsylvania 19103 (Attn: John J. Reyle).
       2
           Amended/Added agenda items are noted in bold.


121493247.1
                 Case 19-11915-BLS        Doc 281     Filed 12/12/19   Page 2 of 5



              Status: The hearing regarding this matter is continued to the omnibus hearing
              scheduled for January 23, 2020 at 10:30 a.m.

         2. Motion of the Ad Hoc Committee of Preferred Equity Security Holders of RAIT
            Financial Trust to Terminate the Debtors’ Exclusive Period to Propose and Solicit
            Acceptances of a Plan of Reorganization [Docket No. 215; filed 11/21/19]

              Response Deadline:        December 2, 2019 at 12:00 p.m. (ET);

              Response Received:

              A. J.H. Lane Partners, LP’s Omnibus (A) Reply to the Objection to the Debtors’
                 Motion for an Order Establishing Bidding Procedures and Approving the Sale of
                 Substantially All of the Debtors’ Assets, and (B) Objection to the Motions of the
                 Ad Hoc Committee of Holders of Preferred Equity to Terminate Exclusivity and to
                 Appoint an Official Committee of Equity Security Holders [Docket No. 234; filed
                 12/2/19]

              B. Omnibus Response of the Official Committee of Unsecured Creditors in (I)
                 Support of the Debtors’ Motion to Sell Substantially All of Their Assets, (II)
                 Opposition to the Motion to Terminate the Debtors’ Exclusive Period to Propose
                 and Solicit Acceptances of a Plan of Reorganization, and (III) Opposition to the
                 Motion to Appoint an Official Committee of Equity Security Holders [Docket No.
                 248; filed 12/3/19]

              C. Debtors’ Omnibus (I) Reply to Objections to the Sale Motion and (II) Objection to
                 the Ad Hoc Equity Committee’s Motions for (A) Termination of Exclusivity and
                 (B) Appointment of an Official Equity Committee [Docket No. 249; filed 12/3/19]

              D. Omnibus Reply of the Ad Hoc Committee of Preferred Equity Security Holders of
                 RAIT Financial Trust in Support of (I) Motion for Entry of an order Directing the
                 United States Trustee of Appoint an Official Committee of Equity Security
                 Holders and (II) Motion to Terminate the Debtors’ Exclusive Period to Propose
                 and Solicit Acceptances of a Plan of Reorganization [DI 259; filed 12/4/19]

              E. Debtors’ Designation of the Deposition of Matthew Dundon with Respect to the
                 Proposed Sale of the Debtors’ Assets [Docket No. 260; filed 12/4/19]

              F. Debtors’ Counterdesignation of the Deposition of Alfred Dilmore with Respect to
                 the Proposed Sale of the Debtors’ Assets [Docket No. 261; filed 12/4/19]

              Related Documents

              A. Notice of Ad Hoc Committee of Holders of Preferred Equity’s Withdrawal of
                 Motion to Terminate the Debtors’ Exclusive Period to Propose and Solicit
                 Acceptances of a Plan of Reorganization [Docket No. 274; filed 12/11/19]



                                                  2
121493247.1
                  Case 19-11915-BLS        Doc 281      Filed 12/12/19    Page 3 of 5



              Status: On December 11, 2019, the Movant filed a notice of withdrawal regarding
              this matter.

 II.     CONTESTED MATTERS GOING FORWARD:

         3. Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement, (II)
            Establishing Procedures for the Solicitation and Tabulation of Votes to Accept or
            Reject the Plan, (III) Approving Forms of Notices and Ballots, (IV) Establishing
            Notice and Objection Procedures in Respect Thereof, (V) Setting Confirmation
            Hearing and Related Deadlines and (VI) Granting Related Relief [Docket No. 192;
            filed 11/12/19]

              Response Deadline:         December 2, 2019 at 4:00 p.m. (ET)

              Responses Received:

              A. Informal Response from the Office of the United States Trustee

              B. Informal Response from the Official Committee of Unsecured Creditors

              C. Objection of the Ad Hoc Committee of Preferred Equity Security Holders of RAIT
                 Financial Trust to Debtors’ Motion for Entry of an Order (I) Approving the
                 Disclosure Statement, (II) Establishing Procedures for the Solicitation and
                 Tabulation of Votes to Accept or Reject the Plan, (III) Approving Forms of
                 Notices and Ballots, (IV) Establishing Notice and Objection Procedures in Respect
                 Thereof, (V) Setting Confirmation Hearing and Related Deadlines and (VI)
                 Granting Related Relief [Docket No. 236; filed 12/2/19]

              D. Informal Response from Wells Fargo Bank, National Association

              Related Documents

              A. Debtors’ Joint Chapter 11 Plan [Docket No. 139; filed 10/14/19]

              B. Disclosure Statement for Debtors’ Joint Chapter 11 Plan [Docket No. 140; filed
                 10/14/19]

              C. Notice of Hearing to Consider Approval of Proposed Disclosure Statement for
                 Joint Chapter 11 Plan of Reorganization of RAIT Funding, LLC and Its Debtors
                 Affiliates [Docket No. 170; filed 10/31/19]

              D. Notice of Filing of (I) Blacklines of the Plan and Disclosure Statement and (II)
                 Exhibit C to the Disclosure Statement [Docket No. 252; filed 12/4/19

              E. Notice of Filing of Blacklines of the Plan and Disclosure Statement [Docket
                 No. 280; filed 12/12/19]

              Status: The objections have been resolved. The hearing regarding this matter is

                                                    3
121493247.1
                 Case 19-11915-BLS        Doc 281     Filed 12/12/19   Page 4 of 5



              going forward.

         4. Motion of the Ad Hoc Committee of Preferred Equity Security Holders of RAIT
            Financial Trust for Entry of an Order Directing the United States Trustee to Appoint
            an Official Committee of Equity Security Holders [Docket No. 216; filed 11/21/19]

              Response Deadline:        December 2, 2019 at 12:00 p.m. (ET);

              Response Received:

              A. J.H. Lane Partners, LP’s Omnibus (A) Reply to the Objection to the Debtors’
                 Motion for an Order Establishing Bidding Procedures and Approving the Sale of
                 Substantially All of the Debtors’ Assets, and (B) Objection to the Motions of the
                 Ad Hoc Committee of Holders of Preferred Equity to Terminate Exclusivity and to
                 Appoint an Official Committee of Equity Security Holders [Docket No. 234; filed
                 12/2/19]

              B. Omnibus Response of the Official Committee of Unsecured Creditors in (I)
                 Support of the Debtors’ Motion to Sell Substantially All of Their Assets, (II)
                 Opposition to the Motion to Terminate the Debtors’ Exclusive Period to Propose
                 and Solicit Acceptances of a Plan of Reorganization, and (III) Opposition to the
                 Motion to Appoint an Official Committee of Equity Security Holders [Docket No.
                 248; filed 12/3/19]

              C. Debtors’ Omnibus (I) Reply to Objections to the Sale Motion and (II) Objection to
                 the Ad Hoc Equity Committee’s Motions for (A) Termination of Exclusivity and
                 (B) Appointment of an Official Equity Committee [Docket No. 249; filed 12/3/19]

              D. Omnibus Reply of the Ad Hoc Committee of Preferred Equity Security Holders of
                 RAIT Financial Trust in Support of (I) Motion for Entry of an order Directing the
                 United States Trustee of Appoint an Official Committee of Equity Security
                 Holders and (II) Motion to Terminate the Debtors’ Exclusive Period to Propose
                 and Solicit Acceptances of a Plan of Reorganization [DI 259; filed 12/4/19]

              E. Debtors’ Designation of the Deposition of Matthew Dundon with Respect to the
                 Proposed Sale of the Debtors’ Assets [Docket No. 260; filed 12/4/19]

              F. Debtors’ Counterdesignation of the Deposition of Alfred Dilmore with Respect to
                 the Proposed Sale of the Debtors’ Assets [Docket No. 261; filed 12/4/19]

              G. The Ad Hoc Committee of Preferred Equity Security Holders of RAIT Financial
                 Trust Designation of the Deposition of Alfred Dilmore with Respect to the
                 Proposed Sale of the Debtors’ Assets [Docket No. 247; filed 12/3/19]

              H. Supplemental Statement in Further Support of Motion of the Ad Hoc Committee
                 of Preferred Equity Security Holders of RAIT Financial Trust for Entry of an
                 Order Directing the United States Trustee to Appoint an Official Committee of
                 Equity Security Holders [Docket No. 276; filed 12/11/19]

                                                  4
121493247.1
                 Case 19-11915-BLS        Doc 281     Filed 12/12/19    Page 5 of 5



              Related Documents         None.

              Status: The hearing regarding this matter is going forward.




Dated: December 12, 2019                           DRINKER BIDDLE & REATH LLP
Wilmington, Delaware
                                                   /s/ Patrick A. Jackson
                                                   Patrick A. Jackson (Del. Bar No. 4976)
                                                   Joseph N. Argentina, Jr. (Del. Bar No. 5453)
                                                   222 Delaware Avenue, Suite 1410
                                                   Wilmington, DE 19801
                                                   Tel: (302) 467-4200
                                                   Fax: (302) 467-4201
                                                   Patrick.Jackson@dbr.com
                                                   Joseph.Argentina@dbr.com

                                                   -and-

                                                   Michael P. Pompeo (admitted pro hac vice)
                                                   Brian P. Morgan (admitted pro hac vice)
                                                   1177 Avenue of the Americas, 41st Floor
                                                   New York, NY 10036-2714
                                                   Tel: (212) 248-3140
                                                   Fax: (212) 248-3141
                                                   Michael.Pompeo@dbr.com
                                                   Brian.Morgan@dbr.com

                                                   Counsel to the Debtors
                                                   and Debtors in Possession




                                                  5
121493247.1
